NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             OCT 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DAVID MADDOX,                                    No. 12-15878

              Plaintiff - Appellant,             D.C. No. 1:07-cv-01227-MJS

  v.
                                                 MEMORANDUM*
A. BATTLE, Correctional Officer,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Michael J. Seng, Magistrate Judge, Presiding

                      Argued and Submitted October 8, 2014
                            San Francisco, California

Before: O’SCANNLAIN, THOMAS, and McKEOWN, Circuit Judges.

       David Maddox appeals from a jury verdict against him following a trial on

his 42 U.S.C. § 1983 claim. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm. Because the parties are familiar with the history of the case, we need not

recount it here.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                            I

      Even assuming, without deciding, that the district court committed

instructional error by giving a de minimis force instruction, any error fails to meet

the plain error standard. When viewed as a whole, the jury instructions were not

“misleading or inadequate to guide the jury’s deliberation.” United States v.

Shryock, 342 F.3d 948, 986 (9th Cir. 2003). Further, Maddox’s substantial rights

were not affected by any error in the instruction on de minimis force. He did not

demonstrate that it was more probable than not that the jury would have reached a

different verdict had it been properly instructed. See United States v. Vonn, 535
U.S. 55, 62–63 (2002); Haddad v. Lockheed Calif. Corp., 720 F.2d 1454, 1458–59

(9th Cir. 1983).

                                           II

      The district court did not abuse its discretion in denying Maddox’s motions

for appointment of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Palmer v.

Valdez, 560 F.3d 965, 970 (9th Cir. 2009). “The decision to appoint counsel is left

to the sound discretion of the district court.” Johnson v. U.S. Treas. Dep’t, 27 F.3d
415, 416 (9th Cir. 1994) (per curiam). “[G]rants of such a motion are relatively

rare” and “appellate reversal of trial court denials is also rare.” United States v.

30.64 Acres of Land, 795 F.2d 796, 800 (9th Cir. 1986).


                                          -2-
      Here, the district court articulated reasonable grounds for its decision on

each of the motions for appointment. Cf. Solis v. Cnty. of Los Angeles, 514 F.3d
946, 958 (9th Cir. 2008) (reversing and remanding to the district court to “provide

an adequate explanation of its reasons such that its decision may be reviewed . . .

on appeal”).

      Nor were Maddox’s Fifth Amendment due process rights violated by his

lack of counsel. He was afforded a full opportunity to adjudicate his claim in

federal court to a jury.



      AFFIRMED




                                         -3-